Title: To James Madison from William Jarvis, 8 October 1804 (Abstract)
From: Jarvis, William
To: Madison, James


8 October 1804, Lisbon. “The Barbary Jew mentioned in the foregoing called on me yesterday & all he could learn was, that the three frigates had orders to cruise a month before they came in here, that their object is to repair the two large ones, that the two in here came in contrary to the Admirals consent, that for so doing they made an excuse of being much out of repair, particularly the small one, that the Emperors letter to the Prince is on board the Admiral & they cannot ask for any thing untill he arrives & it is delivered, that they had secret orders to be broken open in a certain time, but seem’d to think that it was to be after the frigate⟨s⟩ were coppered, that they were at War with the Nations who had an Eagle with legs—meaning the Imperial & Prussian flag; but did not know where the frigate that is out was gone to Cruise or what she was after. When asked if they were at War with the Americans they replied, that they were the last year & took a Vessel by the Emperors orders which he afterwards disowned: but they were not at present & if the Emperor had any secret intention of it, they presumed it would not be put in Execution till after he got his fleet in order. This story taken together is by no means satisfactory, for the truth is, that it is impossible the large frigate should have quit the Admiral under pretence of repairs & being leaky: for she is almost a new Vessel & is in extremely good order in every respect except the want of copper, & that would not have hindered her from keeping the sea a month or much longer, and to have disobeyed the Emperors & Admirals orders without sufficient reason would probably cost the Captain his head. This excuse might hold good as to the small one, her hull appearing to be very crazy, altho: her rigging & sails are in good order. The story of the secret orders seems also absurd enough, if to be opened after they were repaired & had left the port; as they could not finish coppering before mid-winter & those people never cruise in the Winter: beside their orders might have followed them by the Portuguese Brig of War that goes between this & Tangier long before that time; nor does the report correspond with what they have all along said, that they were all immediately to return after the arrival of the Admiral, but it agrees very well with what Mr Simpson was informed in this respect. I think the probability is if there were any secret orders, they were to be opened by the Admiral before they came in here. The most essential part, as to what the other frigate is after we are still in the dark about, nor do I much expect to get any information on this point. I hope that the Mystery will not be unpleasantly unravelled when it is too late to remedy the evil.
“I have not recd. an answer from Mr de Araujo & as the advices by the two last posts state that th⟨e⟩ yellow fever is raging with great violence in Gibraltar & Cadiz I am afraid that this alone will be a sufficient reason for his detention if there is no secret motives.
“Inclosed I have the pleasure to hand you a letter from Mr Pinckney & Mr Simpson recd to day.”
 